 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 285 
In the House of Representatives, U. S.,

July 24, 2009
 
RESOLUTION 
Congratulating the people of the Republic of Lithuania on the 1000th anniversary of Lithuania and celebrating the rich history of Lithuania. 
 
 
Whereas the name Lithuania first appeared in European records in the year 1009, when it was mentioned in the German manuscript Annals of Quedlinburg;  
Whereas Duke Mindaugas united various Baltic tribes and established the state of Lithuania during the period between 1236 and 1263;  
Whereas, by the end of the 14th century, Lithuania was the largest country in Europe, encompassing territory from the Baltic Sea to the Black Sea;  
Whereas Vilnius University was founded in 1579 and remained the easternmost university in Europe for 200 years;  
Whereas the February 16, 1918, Act of Independence of Lithuania led to the establishment of Lithuania as a sovereign and democratic state;  
Whereas, under the cover of the Molotov-Ribbentrop Pact, on June 17, 1940, Latvia, Estonia and Lithuania were forcibly incorporated into the Soviet Union in violation of pre-existing peace treaties;  
Whereas, during 50 years of Soviet occupation of the Baltic states, Congress strongly, consistently, and on a bipartisan basis refused to legally recognize the incorporation of Latvia, Estonia, and Lithuania by the Soviet Union;  
Whereas, on March 11, 1990, the Republic of Lithuania was restored and Lithuania became the first Soviet republic to declare independence;  
Whereas, on September 2, 1991, the United States Government formally recognized Lithuania as an independent and sovereign nation;  
Whereas Lithuania has successfully developed into a free and democratic country, with a free market economy and respect for the rule of law;  
Whereas Lithuania is a full and responsible member of the United Nations, the Organization for Security and Cooperation in Europe, the European Union, and the North Atlantic Treaty Organization;  
Whereas, in 2007, the United States Government and the Government of Lithuania celebrated 85 years of continuous diplomatic relations;  
Whereas the United States Government welcomes and appreciates efforts by the Government of Lithuania to maintain international peace and stability in Europe and around the world by contributing to international civilian and military operations in Afghanistan, Iraq, Bosnia, Kosovo, and Georgia; and  
Whereas Lithuania is a strong and loyal ally of the United States, and the people of Lithuania share common values with the people of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the people of the Republic of Lithuania on the occasion of the 1000th anniversary of Lithuania;  
(2)commends the Government of Lithuania for its success in implementing political and economic reforms, for establishing political, religious and economic freedoms, and for its commitment to human rights; and  
(3)recognizes the close and enduring relationship between the United States Government and the Government of Lithuania.  
 
Lorraine C. Miller,Clerk.
